        Case 2:18-cv-00384-SMJ      ECF No. 1    filed 12/13/18   PageID.1 Page 1 of 12




 1   Kirk D. Miller, WSBA #40025
     Kirk D. Miller, P.S.
 2   421 W. Riverside Avenue, Suite 660
     Spokane, WA 99201
 3   (509) 413-1494 Telephone
     (509) 413-1724 Facsimile
 4

 5
                       IN THE UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
     RYAN DALEY, an individual, on              )
 7
     behalf of himself and all others           ) Case No.:
     similarly situated,                        )
 8
                                                ) COMPLAINT
                  Plaintiff,                    )
 9
                                                ) (JURY DEMANDED)
           vs.                                  )
10
                                                )
     AVENUE5 RESIDENTIAL LLC, a                 )
11
     Delaware corporation,                      )
                                                )
12
                  Defendant.                    )
13
           Plaintiff Ryan Daley, on behalf of himself and all others similarly situated, by
14
     and through his attorney, Kirk D. Miller of Kirk D. Miller, P.S., allege the following:
15
                                           I. COMPLAINT
16
           1.1    This is an action for damages and remedies against AVENUE5
17
                  RESIDENTIAL LLC (“Avenue5”), pursuant to the Washington
18
                  Residential Landlord-Tenant Act (RCW 59.18, et seq.)
19

20
      COMPLAINT - 1
21

22
      Case 2:18-cv-00384-SMJ    ECF No. 1   filed 12/13/18   PageID.2 Page 2 of 12




 1                             II. JURISDICTION & VENUE

 2      2.1   Jurisdiction of this Court arises under 28 U.S.C. § 1332.

 3      2.2   Defendant is a citizen of Delaware State.

 4      2.3   Plaintiff is a citizen of Washington State.

 5      2.4   The matter in controversy is a putative class action which exceeds the

 6            sum or value of seventy-five thousand dollars ($75,000.00), exclusive

 7            of interest and costs.

 8      2.5   Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202.

 9      2.6   Venue is proper in this District under 28 U.S.C. § 1391(b) because the

10            Defendant conducts affairs and transacts business in this District, and

11            the unlawful acts giving rise to this Complaint occurred in this District.

12                                      III. PARTIES

13      3.1   At all relevant times, Plaintiff Daley was a resident of the state of

14            Washington, residing within the territorial jurisdiction area of the

15            United States District Court for the Eastern District of Washington.

16      3.2   Defendant Avenue5 is a Delaware corporation primarily engaged in the

17            business of managing rental properties in Washington State and

18            elsewhere.

19

20
     COMPLAINT - 2
21

22
      Case 2:18-cv-00384-SMJ   ECF No. 1    filed 12/13/18   PageID.3 Page 3 of 12




 1      3.3   Defendant and its related, parent, and subsidiary corporations are a

 2            provider of services to residents, property owners, and investors in the

 3            multifamily real estate industry.

 4      3.4   Defendant is an owner, lessor, sublessor, or the designated

 5            representative of the owner, lessor, or sublessor, or an agent, resident

 6            manager, or a designated property manager for multiple dwelling units,

 7            or properties of which one or more dwelling units are a part, throughout

 8            the state of Washington and elsewhere.

 9      3.5   Defendant is a “Landlord” as defined by RCW 59.18.030(14).

10                                       IV. FACTS

11      4.1   In 2018, Plaintiff Daley applied to rent a unit at the River House

12            apartment complex, located on East Indiana Avenue in Spokane,

13            Washington.

14      4.2   The River House apartments are owned or managed by Defendant

15            Avenue5.

16      4.3   Defendant obtains a tenant screening report on all prospective

17            Washington tenants, who are over the age of eighteen, including

18            Plaintiffs.

19

20
     COMPLAINT - 3
21

22
      Case 2:18-cv-00384-SMJ   ECF No. 1    filed 12/13/18   PageID.4 Page 4 of 12




 1      4.4   All prospective tenants in the state of Washington, who are over the age

 2            of eighteen, are required to pay a tenant screening fee prior to renting a

 3            unit at any property Defendant owns or manages.

 4      4.5   Defendant utilizes web-based Yardi Systems, Inc. with website design

 5            by RENTCafé© to facilitate all online applications and tenant screening

 6            reports.

 7      4.6   Defendant uses consumer reports to screen prospective tenants.

 8      4.7   Prior to a prospective tenant being charged for a tenant screening fee,

 9            Defendant, either directly or through a Yardi Systems, Inc. website,

10            provides standardized disclosures to all prospective tenants.

11      4.8   The tenant screening fee is non-refundable.

12      4.9   Defendant does not obtain consumer reports on prospective

13            Washington tenants from more than one consumer reporting agency.

14      4.10 Defendant obtains consumer reports from Yardi Systems, Inc., which

15            compiles consumer information obtained from other sources.

16      4.11 Defendant only obtained a consumer report from Yardi Systems, Inc.

17            when deciding whether to accept Plaintiff’s application.

18      4.12 Prior to obtaining information about a prospective tenant, Defendant

19            does not provide any written or posted notice to prospective tenants

20
     COMPLAINT - 4
21

22
      Case 2:18-cv-00384-SMJ   ECF No. 1      filed 12/13/18   PageID.5 Page 5 of 12




 1            regarding the name of the consumer reporting agency from which

 2            information will be obtained.

 3      4.13 Prior to obtaining information about a prospective tenant, Defendant

 4            does not provide any written or posted notice to prospective tenants

 5            regarding the address of the consumer reporting agency from which

 6            information will be obtained.

 7      4.14 Prior to obtaining information about a prospective tenant, Defendant

 8            does not provide any written or posted notice to prospective tenants

 9            regarding the prospective tenant's rights to obtain a free copy of the

10            consumer report in the event of a denial or other adverse action.

11      4.15 Prior to obtaining information about a prospective tenant, Defendant

12            does not provide any written or posted notice to prospective tenants

13            regarding the prospective tenant's right to dispute the accuracy of

14            information appearing in the consumer report.

15      4.16 After the screening is complete, prospective tenants are unable to find

16            out through any medium which consumer reporting agency provided

17            information to Defendant unless the rental application is denied or

18            conditionally approved by Defendant.

19      4.17 For any prospective tenant, information contained in various consumer

20            reports may be different.
     COMPLAINT - 5
21

22
      Case 2:18-cv-00384-SMJ    ECF No. 1    filed 12/13/18   PageID.6 Page 6 of 12




 1      4.18 Defendant failed to provide the above-described disclosures to Plaintiff

 2            and to all members of the putative class.

 3              V. VIOLATIONS OF WASHINGTON’S RESIDENTIAL
               LANDLORD-TENANT ACT (RLTA), RCW 59.18, ET SEQ.
 4
        5.1   In 2012, the Washington legislature found the following with respect to
 5
              landlords’ use of tenant screening reports:
 6
                     The legislature finds that residential landlords frequently
 7                   use tenant screening reports in evaluating and selecting
                     tenants for their rental properties. These tenant screening
 8                   reports purchased from tenant screening companies may
                     contain misleading, incomplete, or inaccurate information,
 9                   such as information relating to eviction or other court
                     records. It is challenging for tenants to dispute errors until
10                   after they apply for housing and are turned down, at which
                     point lodging disputes are seldom worthwhile. The costs
11                   of tenant screening reports are paid by applicants.
                     Therefore, applicants who apply for housing with multiple
12                   housing providers pay repeated screening fees for
                     successive reports containing essentially the same
13                   information.

14      5.2   Prior to the tenant being charged any fee for a tenant screening report,

15            Defendant was, at all times relevant to this action, required by RCW

16            59.18.257 to provide the name and address of the consumer reporting

17            agency from which it will obtain information about the prospective

18            tenant.

19      5.3   Prospective tenants may decide where they will apply to rent based on

20            which consumer report will be used for screening.
     COMPLAINT - 6
21

22
      Case 2:18-cv-00384-SMJ   ECF No. 1    filed 12/13/18   PageID.7 Page 7 of 12




 1      5.4   A prospective tenant who knows that derogatory information exists on

 2            one consumer report may choose not to waste the screening fee if

 3            another landlord utilizes the same report.

 4      5.5   Alternatively, a prospective tenant may choose to apply with a

 5            prospective landlord because the prospective tenant knows that a

 6            particular consumer report contains no derogatory information.

 7      5.6   Defendant’s practice of failing to provide its source(s) of consumer

 8            information, prior to obtaining the prospective tenants’ consumer

 9            information, frustrates a prospective tenant’s ability to make informed

10            decisions regarding where to apply for rental housing.

11      5.7   Defendant’s practice of failing to disclose the name and address of the

12            consumer reporting agency from which Defendant obtains information

13            pertaining to prospective tenants violates RCW 59.18.257(1)(a)(iii).

14      5.8   Defendant’s practice of failing to disclose that the prospective tenant

15            may obtain a free copy of the consumer report in the event of a denial

16            or other adverse action violates RCW 59.18.257(1)(a)(iii).

17      5.9   Defendant’s practice of failing to disclose to prospective tenants their

18            right to dispute the accuracy of information appearing in the consumer

19            report violates RCW 59.18.257(1)(a)(iii).

20
     COMPLAINT - 7
21

22
      Case 2:18-cv-00384-SMJ   ECF No. 1    filed 12/13/18   PageID.8 Page 8 of 12




 1      5.10 Landlords who violate RCW 59.18.257(1)(a) are prohibited from

 2            charging prospective tenants for tenant screening fees.

 3      5.11 By failing to provide the required information prior to the Plaintiff and

 4            the members of the putative class being charged for tenant screening

 5            fees, Defendant violated RCW 15.18.257(1)(b).

 6      5.12 By charging prohibited tenant screening fees, Defendant caused

 7            damage to the Plaintiff and others.

 8      5.13 Defendant has required more than one thousand (>1,000) prospective

 9            Washington tenants to pay a tenant screening fee, as a condition of its

10            rental application process in the three (3) years preceding the filing of

11            this action.

12      5.14 Defendant has required more than ten thousand (>10,000) prospective

13            Washington tenants to pay a tenant screening fee, as a condition of its

14            rental application process in the three (3) years preceding the filing of

15            this action.

16                             VI. UNJUST ENRICHMENT

17      6.1   Defendant was prohibited pursuant RCW 59.18.257 from charging any

18            prospective Washington tenant a fee for tenant screening.

19

20
     COMPLAINT - 8
21

22
      Case 2:18-cv-00384-SMJ    ECF No. 1    filed 12/13/18   PageID.9 Page 9 of 12




 1      6.2   Defendant benefitted from receiving consumer reports and other useful

 2            information as a result of the prospective tenants paying the tenant

 3            screening fee.

 4      6.3   Defendant was unjustly enriched by receiving the reports paid for by

 5            prospective tenants.

 6      6.4   The value of the reports and information obtained by Defendant on each

 7            prospective tenant is equal to the amount paid by each tenant.

 8      6.5   Defendant should not be allowed to retain the value it received via the

 9            illegal charges paid by the prospective tenants.

10                              VII. CLASS ALLEGATIONS

11      This action is brought on behalf of a class consisting of:

12      7.1   All persons;

13      7.2   Who applied to rent any property in Washington State;

14      7.3   Where the rental property, on the date of the application, was owned or

15            managed by Defendant Avenue5, or where Defendant Avenue5 was a

16            “landlord” of the property, as defined by RCW 59.18.030(14);

17      7.4   Who paid any tenant screening fee to Defendant or its affiliates.

18      7.5   For violations related to Defendant’s failure to provide the required

19            consumer reporting agency information, the right to dispute the

20            accuracy of the consumer report, or the failure to disclose the tenants’
     COMPLAINT - 9
21

22
     Case 2:18-cv-00384-SMJ    ECF No. 1    filed 12/13/18   PageID.10 Page 10 of 12




 1            right to receive a free copy of the report, the class period is three years

 2            prior to filing of this action, through the date that the class is certified;

 3      7.6   Plaintiffs have the same claims as the members of the class. All of the

 4            claims are based on the same factual and legal theories.

 5      7.7   Plaintiff will fairly and adequately represent the interests of the class

 6            members. He is committed to vigorously litigating this matter.

 7      7.8   Neither Plaintiffs nor their counsel have any interests which might

 8            cause them not to vigorously pursue this claim.

 9      7.9   A class action is a superior method for the fair and efficient adjudication

10            of this controversy.

11      7.10 Class-wide damages are essential to induce Defendant to comply with

12            the law.

13      7.11 The interests of the class members in individually controlling the

14            presentation of separate claims against the Defendants is small, because

15            the amount of damages recoverable in an individual case under RCW

16            59.18.257 is relatively small.

17      7.12 Certification of a class pursuant to Fed. R. Civ. Pro 23(b)(3) is

18            appropriate. A class action is the only appropriate means of resolving

19            this controversy because the class members are not aware of their

20            rights, the class is comprised of a largely vulnerable population, and the
     COMPLAINT - 10
21

22
     Case 2:18-cv-00384-SMJ    ECF No. 1    filed 12/13/18   PageID.11 Page 11 of 12




 1            amount of available damages for many of the class members may be

 2            relatively small. In the absence of a class action, a failure of justice will

 3            result.

 4      7.13 Certification of a class pursuant to Fed. R. Civ. Pro. 23(b)(2) is also

 5            appropriate. Defendants acted on grounds generally applicable to the

 6            class, making declaratory relief appropriate with respect to the class as

 7            a whole.

 8                                      VIII. DEMAND

 9      WHEREFORE, Plaintiff demands judgment as follows:

10      8.1   Actual damages in the amount paid for tenant screening by each

11            prospective tenant class member;

12      8.2   Statutory damages of one hundred dollars ($100) per prospective

13            tenant, pursuant to RCW 59.18.257(3);

14      8.3   Costs and reasonable attorney’s fees pursuant to RCW 59.18.257(3);

15      8.4   Pre-judgment interest on all amounts paid by prospective tenants for

16            tenant screening fees;

17      8.5   Post-judgment interest;

18      8.6   Declaratory judgment that Defendant’s practices violate Washington’s

19            Residential Landlord-Tenant Act (RCW 59.18, et seq.); and

20      8.7   Such other and further relief as may be just and proper.
     COMPLAINT - 11
21

22
     Case 2:18-cv-00384-SMJ   ECF No. 1   filed 12/13/18   PageID.12 Page 12 of 12




 1      DATED this 13th day of December, 2018.

 2
                                              Kirk D. Miller, P.S.
 3

 4                                            /s Kirk D. Miller
                                              Kirk D. Miller, WSBA #40025
 5                                            Attorney for Plaintiff

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
     COMPLAINT - 12
21

22
